Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 1/13/2020 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 1/13/2020 be considered. 

Amendments
           In the reply filed 1/13/2020, Applicant has amended Claims 1, 9 and 26.  
	 Claims 1, 4-13, 20, and 23-26 are under consideration. 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/514,613, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Review of the application No. 61/514,613 did not reveal support for a method of inducing an immune response comprising a virus antigen that “is a full length protein or an immunogenic fragment thereof”.  Thus the instant claims are being given the filing date of 8/03/2012.  

Claim Objection
Claim 1 is objected to because of the following informalities: instant claim is grammatically incorrect is so far that it is missing an article referring to a “polynucleotide” in element (i)b (see claim 26(i)b for comparison). 
            Appropriate corrections are required.


New Claim Rejections - 35 USC § 112(a)
NEW MATTER

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

the term antigen includes full length proteins, and epitopes or fragments of the full length proteins which maintain the appropriate immunogenicity or ability to stimulate an immune response”.  However, neither the cited passage nor anywhere in Applicant’s disclosure is an antigen fragment described that comprises more than only an epitope (e.g., the epitope plus one or more additional amino acids of the protein). As noted by MPEP 606.03(o), new matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or ranges after a broader original disclosure. In instant case, one skilled in the art would NOT consider a fragment that comprises more than the epitope to be inherently supported by the generic recitation of a fragment which maintains the appropriate immunogenicity or ability to stimulate an immune response (see also MPEP 2163.05 (III) Range Limitations). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the one or more univalent immunogenic compositions” in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 recites only “one univalent immunogenic composition”. Appropriate correction is required. 


	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claim 25 draws to a method of inducing an immune response comprising an immunogenic composition comprising an aqueous solution, which does NOT narrow the scope of claim 1 wherein the immunogenic composition comprises a liposome containing an aqueous center. Note that Applicant’s specification clearly indicates that the claimed “aqueous solution” of claim 25 is encompassed by the aqueous center of the liposomes of claim 1 ([0048, 0063]).  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


	Withdrawn Claim Rejections - 35 USC § 103	
The prior rejection of Claims 1, 7-9, 11, 13, 20, 23, 25 and 26 under 35 U.S.C. 103(a) as being unpatentable over Barenholz et al., (US 2006/0029655), in view of Joseph et al., (Vaccine, 2002, 20:3342-3354) and Park et al., (BMB, 2010, 164-169, prior art of record) is withdrawn in light of Applicant’s amendments to independent claims 1 and 26 to limit the double stranded polynucleotide to double stranded RNA. Specifically, Barenholz, Joseph and Park are directed to double stranded DNA.

The prior rejection of Claims 1, 4-6, and 26 under 35 U.S.C. 103(a) as being unpatentable over Barenholz et al., (US 2006/0029655), in view of Joseph et al., (Vaccine, 2002, 20:3342-3354) and Park et al., (BMB, 2010, 164-169, prior art of record), in further view of Bresson et al., (Lancet, 2006, 367:1657-1664, prior art of record) is withdrawn in light of Applicant’s amendments to independent claims 1 and 26 to limit the double stranded polynucleotide to double stranded RNA.

The prior rejection of Claims 1, 4, 12, 24, and 26 under 35 U.S.C. 103(a) as being unpatentable over Barenholz et al., (US 2006/0029655), in view of Joseph et al., (Vaccine, 2002, 20:3342-3354) and Park et al., (BMB, 2010, 164-169, prior art of record), in further view of Mbawuike et al., (Cell Immunol, 1996, 10:64-78) is withdrawn in light of Applicant’s amendments to independent claims 1 and 26 to limit the double stranded polynucleotide to double stranded RNA.

The prior rejection of Claim 10 under 35 U.S.C. 103(a) as being unpatentable over Barenholz et al., (US 2006/0029655), in view of Joseph et al., (Vaccine, 2002, 20:3342-3354) and Park et al., (BMB, 2010, 164-169, prior art of record), as applied to claims 1 and 8, in further view of Wong et al., (US 2009/0214638, published 8/27/2009) is withdrawn in light of Applicant’s amendments to independent claims 1 and 26 to limit the double stranded polynucleotide to double stranded RNA.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-11, 13, 20, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansour et al., (US 2011/0070298, published 3/24/2011, prior art of record), as evidenced by Strickley (Pharm Res, 2004, 21:201-231, prior art of record).

In regard to claim 1(i)(a), Mansour teaches a method of inducing an immune response in a subject by administering a composition comprising:
 (i)(a) a purified single influenza virus antigen, which is a recombinant hemagglutinin (rHA) protein ([0041], p. 3, Tables 1 & 2 comp#(3), see also Example 1, [0134]); and
(i)(b) a double stranded polyI:C nucleic acid ([0050, 0053], Tables 1 & 2 comp#(3), see also claims 1 & 6). Specifically, Mansour teaches the double stranded polyI:C is RNA based ([0017, 0050-0051, 0055, 0092], see also claim 2 of Mansour)
In regard to the preamble of claim 1(i), Mansour teaches that both the antigen and the polyI:C nucleic acid are encapsulated in a liposome ([0006, 0080], see also claims 7 & 8). Furthermore, in regard to preamble of claim 1(i), and claim 25, Mansour teaches the liposomes are formed in PBS [0136], and therefore would have an aqueous solution in their center (see also [0080]).
In regard to transitional phrase of the preamble of claim 1 and claim 23, as per the composition consisting essentially of the liposome, HA antigen, and polyI:C, Mansour teaches the composition consists essentially of those elements, but further comprises a hydrophobic carrier (Abstract, [0029. 0031], Table 2, see also claim 1 of Mansour), such as soybean oil [0065]. Importantly, Strickley evidences that soybean oil is a commonly used for oral and injectable drug delivery as an excipient (p. 209, Table II), which is pharmacologically inert. Thus, the soybean carrier of Mansour is encompassed by instant claims transitional phrase of “consisting essentially of”.
In regard to claims 1, 4-6, alternatively, Mansour teaches the composition further comprises an alum adjuvant [0068], which is admixed with the liposome (see Example 1, [0136]).
In regard to claims 7 and 20, as stated supra, Mansour teaches the recombinant hemagglutinin is the full length protein with an approximate molecular weight of 72 kDa [0136].
claims 8-10, as stated supra, Mansour teaches a double-stranded RNA based polyinosinic-polycytidylic acid (poly-IC), and it is synthetically made with inosinic and/or cytidylic acid repeats [0050-0053, 0055].
In regard to claim 11, Mansour teaches the liposome self-assembles during extrusion [0136].
In regard to claim 13, Mansour teaches the composition is administered by intradermal or intramuscular injection ([0091], see also Example 1, [0138], see also claim 21).
However, Mansour is silent to a preferred embodiment of a method for inducing an immune response to influenza comprising (i) a purified influenza antigen, and (ii) a double stranded RNA that are both contained together in a liposome with an inert hydrophobic carrier such as soybean oil.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to practice the method of immunization comprising the suggested immunogenic composition because each of the individual elements of the instant claims are independently presented by Mansour as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in vaccinations in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments towards the prior art rejection over Mansour et al., filed 1/13/2020 are acknowledged.
First, Applicant argues that the inventor Smith has discovered that the inclusion of the antigen and poly I:C RNA in a liposome ensure both are taken up by APCs so as to produce the quickest immune response. Moreover, the inventor Smith has discovered other advantages to single antigen vaccines, whereby they can be stockpiled and used in tailor-made combinations depending on the identified strain of the patient in need thereof for personalized medicine (p. 6 of Remarks). 
Second, Applicant argues that instant method requires the immunogenic composition to consisting essentially of (i) liposome encapsulating an influenza antigen and double stranded nucleic acid and, optionally (ii) an adjuvant selected from alum and immune stimulating polysaccharide, pullulan, a lipid adjuvant, or MPL, which is a limitation Mansour does not teach or suggest. Specifically, the compositions of Mansour all further comprise a hydrophobic carrier such as an oil, wherein the oil must be a 
Third, Applicant alleges that Strickley only evidences soybean oil as inert when delivered orally or intravenously.  Furthermore, Applicant alleges soybean oil has adjuvant activity and cites the post filing art of Marinho da Silva et al., (VacciMonitor, 2016, 25:55-59) (p. 7-8 of Remarks).
Fourth, Applicant argues that the working examples of Mansour use the hydrophobic carrier of mineral oil, which is equivalent to Freund’s incomplete adjuvant. Thus, Applicant argues that one of ordinary skill in the art would have considered mineral oil an adjuvant, and thereby enhance the body’s immune response.
Applicant’s arguments filed 1/13/2020 have been considered, but are not found persuasive.
In regard to Applicant’s first arguments, contrary to Applicant’s assertion Mansour has already established at the time of the invention that administration of influenza antigens and immunostimulatory nucleic acids encapsulated in vesicles was a superior form of the vaccine ([0003], Examples 1-2, Tables 1 & 2). Second, in response Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In regard to Applicant’s second and fourth arguments directed towards the preferred embodiments of Mansour using mineral oil, the MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the soybean oil suggested by Mansour is a typical carrier found in drug delivery (see Strickley). Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, the Examiner agrees with Applicant’s arguments that the compositions of Mansour would necessarily have a continuous hydrophobic carrier such as soybean oil. Nevertheless, because Strickley evidences that a soybean carrier should be pharmaceutically inert, the Examiner has 
Furthermore, in regard to Applicant’s assertion that the term by Mansour of “continuous hydrophobic carrier” does not encompass heterogeneous suspensions, but only emulsions, the Examiner agrees that Mansour does teach that emulsions are included as continuous hydrophobic carriers [0065], but disagrees that heterogeneous suspensions do not necessarily comprise a continuous carrier. For example, Mansour teaches that “if the carrier is composed solely of a hydrophobic substance” (i.e., 100% oil) [0076], when the liposomes are mixed, there may indeed be some particles that settle out of the mixture upon standing. Thus, the compositions taught by Mansour would have reasonably encompassed a suspension of oil and liposomes.
	Third, in regard to Applicant’s assertion that soybean oil is an adjuvant and the citation of da Silva et al., 2016, as a first matter, if Applicant wishes the Examiner to fully consider the post-filing art of da Silva, this document should be made of record in an IDS. Finally, although da Silva uses soybean oil in combination with the antigen OVA, it is also in the presence of the adjuvant aluminum hydroxide. At no point does da Silva combine just OVA and soybean oil to test the oil as a true adjuvant. In fact, contrary to Applicant’s assertion, Table 1 of da Silva actually demonstrates that there is little to no additive effect of soybean oil on Ig production over aluminum hydroxide. Furthermore, Mansour implicitly teaches that the hydrophobic carrier does NOT have to act as an adjuvant by reciting the embodiment in the alternative [0063]. In other words, when Mansour states that “in another embodiment, the carrier may function as an adjuvant”, 
	Finally, in regard to Applicant’s transitional phrase of “consisting essential of” as per claim 1, Applicant’s specification states that “consisting essentially of” limits the scope of the claim to specific materials that do not material affect the basic and novel characteristics of the invention ([0073] of instant disclosure). However, neither Applicant’s claims nor the specification indicate what the basic and novel characteristics of the invention actually are. As stated in MPEP 2111.03 (III), for the purposes of searching for and applying prior art under 35 U.S.C. 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the  In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").

Claims 4, 12 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansour et al., (US 2011/0070298) as evidenced by Strickley (Pharm Res, 2004, 21:201-231), in view of Mbawuike et al., (Cell Immunol, 1996, 10:64-78, prior art of record).


However, Mansour is silent with respect to the liposome further comprising monophosphoryl lipid A (MPL).
	In regard to claims 4, 12 and 24, Mbawuike teaches an influenza vaccine incorporated into a liposome comprising MPL (Abstract, see also p. 68, Methods, col 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the immunization method with an influenza antigen formulated in a liposome as taught by Mansour and combine MPL in the liposome as taught by Mbawuike with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Mbawuike because of the enhanced CTL response and IFN-gamma production in older individuals who are most susceptible to influenza infection (p. 64, Abstract and Introduction). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 1/13/2020 have been considered and are addressed supra.


Claims 1, 7-11, 13, 20, 23, 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barenholz et al., (US 2006/0029655, prior art of record), in view of Joseph et al., (Vaccine, 2002, 20:3342-3354, prior art of record), Santiago et al., (Vaccine, 2011, 29:8888-8897), Wong et al., (US 2009/0214638, published 8/27/2009, prior art of record) and Stahl-Hennig et al., (PLoS Path, 2009, 5:e1000373)

No additional adjuvant embodiment

In regard to claims 1 and 26, Barenholz teaches a method of inducing a protective or therapeutic immune response to influenza in an individual comprising administering a univalent vaccine consisting of:
A liposome with an aqueous center which encapsulates
one antigen such as hemagglutinin, ([0043, 0100], see claims 67, 71, 90, 94, 96 and 102 of Barenholz), and
an immunostimulatory oligodeoxynucleic acid (ISS-ODN) ([0022-0023, 0099-0100], see claims 66, 89, and 101 of Barenholz).
In regard to the co-encapsulation of the antigen and immunostimulatory nucleic acid as per claims 1(i) and 26(i), Barenholz teaches the antigen is combined with the immunoadjuvant (e.g., immunostimulatory oligonucleotide) and co-encapsulated in the liposome ([0100], see claims 71 and 94 of Barenholz). Furthermore, although Barenholz does not provide a preferred embodiment of an influenza antigen and immunostimulatory nucleic acid co-encapsulated in a liposome, the artisan following the guidance of the patent document of Barenholz, Kedar and Joseph would look to Encapsulation of antigens and ODN, p. 3348, col 2, and Table 7 of Joseph). Thus, there would have been a reasonable expectation of success in formulating a liposome co-encapsulating an influenza antigen such as hemagglutinin and an immunostimulatory nucleic acid.
	However, in regard to claim 1(i)a, and claim 26(i)a, although Berenholz et al. teach that the one antigen to be used is hemagglutinin, they do not reduce to practice a vaccine comprising a full-length hemagglutinin as the one antigen.
In regard to claim 1(i)a, claim 26(i)a, as well as claim 20, Santiago teaches a method of inducing an immune response in a subject comprising administering an influenza vaccine consisting of one univalent full-length hemagglutinin antigen (i.e., H5) and an immunostimulatory oligonucleotide (Abstract, p. 8889, Materials and methods, sections 2.1 and 2.3).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the immunization method with one influenza antigen such as hemagglutinin as suggested by Barenholz with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Barenholz explicitly suggests using one antigen such as hemagglutinin. Second, Santiago teaches that using one antigen such 
However, in regard to the type of immunostimulatory oligonucleotide as per claim 1(i)b and claim 26(i)b, Barenholz’s preferred embodiments are directed to ODN nucleotides comprising CpG motifs, and they are silent with respect to a double stranded RNA immunostimulatory oligonucleotides.
In regard to claim 1(i)b and claim 26(i)b, as well as claims 8-10, Wong et al., (US2009) teach a method of inducing an immune response comprising an immunogenic composition consisting essentially of an liposome encapsulated synthetic poly I:C double stranded RNA with repeating ionsinic and cytidylic acid residues ([0007, 0009-0016, 0035], see Figs. 3 & 4 of Wong).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the immunization method with an influenza antigen and immunostimulatory nucleic acid in a liposome as suggested by Barenholz et al. and substitute a synthetic double stranded poly I:C RNA immunostimulatory nucleic acid as taught by Wong with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Wong et al., teaches that the liposome encapsulated poly ICLC double induces a protective response to avian influenza infection (see Figs. 3 & 4 of Wong). Furthermore, because poly ICLC is stabilized with poly-L-lysine and carboxymethylcellulose it is more thermodynamically stable that other double stranded nucleic acids (col 1, [0007] of Wong). Finally, the ordinary skilled artisan would have been motivated to substitute the ODN with a poly I:C RNA as taught by Stahl-Hennig et al., (2009), who teaches that 
		In regard to claim 7, as stated supra, Barenholz teaches the preferred antigen can be an influenza antigen such as hemagglutinin which is particularly suited to the liposomal post encapsulation method because the hemagglutinin protein need not be exposed to organic solvent that typically results in a loss in immunogenicity (p. 3 [0043]).
In regard to claims 11 and 25, Barenholz teaches the liposomes self-assemble with vortexing in an aqueous solution (p. 8, Example 2, [0126], p. 9, Example 4, [0135]).
In regard to claim 13, Barenholz teaches the composition is administered by intradermal injection, intramuscularly, or by inhalation (p. 6, [0101], see also Example 4, [0141-0142]). 
In regard to claim 23, as stated supra, Barenholz teaches the embodiment wherein the vaccine consists of just an immunostimulatory oligonucleotide and one antigen co-encapsulated in the liposome [0100].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments towards the prior art rejection over Barenholz et al., filed 1/13/2020 are acknowledged.
First, Applicant again argues that the inventor Smith has discovered that the inclusion of the antigen and poly I:C RNA in a liposome ensure both are taken up by 
Second, Applicant argues that Barenholz does not reduce to practice a univalent immunogenic composition comprising just hemagglutinin as the one antigen. Specifically, Applicant argues that the working examples of Barenholz use a combination of hemagglutinin and neuraminidase “HN” antigens, and nowhere does Barenholz teach a purified “H” antigen. Applicant alleges the cited passage [0043] of Barenholz is not directed to a purified H antigen to be used in a vaccine. Furthermore, Applicant argues that Barenholz provides no motivation to choose a purified H antigen, and that one would not have used a single purified H antigen because the vaccine would provide less protection (p. 10-13 of Remarks).
Third, Applicant argues that Barenholz teaches immunostimulatory oligodeoxynucleotides (ODNs), that are structurally distinct from the claimed poly I:C RNA (p. 10-11 of Remarks).
Applicant’s arguments filed 3/19/2018 have been considered, and are found partially persuasive in so far that the prior rejections over Barenholz are withdrawn. However, the Examiner has reapplied Barenholz as described below. 
In regard to Applicant’s first arguments, contrary to Applicant’s assertion Barenholz has already established at the time of the invention that administration of influenza antigens and immunostimulatory nucleic acids encapsulated in vesicles was a superior form of the vaccine (Examples 1-6). Second, as stated supra, the fact that 
In regard to Applicant’s second argument that the preferred embodiments of Barenholz use a combined hemagglutinin and neuraminidase vaccine, as stated supra, he MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, Barenholz clearly suggests “one” influenza antigen [0100]. Furthermore, the Examiner has also included the prior art of Santiago et al., (Vaccine, 2011, 29:8888-8897), who teaches that it would have been predictably obvious to use vaccines with one influenza antigen (i.e., hemagglutinin from H5) so as to study heterologous vs. homozygous boosting with other purified H5 strains. 
In regard to the third argument, the Examiner acknowledges that Barenholz is silent to a double stranded RNA. However, this deficiency is now addressed by the prior art of Wong et al., (US 2009/0214638, published 8/27/2009, prior art of record) and Stahl-Hennig et al., (PLoS Path, 2009, 5:e1000373), who teach that it would have been predictably obvious to substitute the ODN of Barenholz for a double stranded poly I:C RNA in an influenza vaccine because of its thermostability and superior adjuvant activity over ODNs. 


Claims 1, 4-11, 13, 20, 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barenholz et al., (US 2006/0029655), in view of Joseph et al., (Vaccine, 2002, 20:3342-3354), Santiago et al., (Vaccine, 2011, 29:8888-8897), Wong et al., (US 2009/0214638, published 8/27/2009, prior art of record), Stahl-Hennig et al., (PLoS Path, 2009, 5:e1000373), and Bresson et al., (Lancet, 2006, 367:1657-1664, prior art of record).

Alum as additional adjuvant embodiment

In regard to claims 1 and 26, Barenholz teaches a method of inducing a protective or therapeutic immune response to influenza in an individual comprising administering a univalent vaccine consisting of:
A liposome with an aqueous center which encapsulates
one antigen such as hemagglutinin, ([0043, 0100], see claims 67, 71, 90, 94, 96 and 102 of Barenholz), and
an immunostimulatory oligodeoxynucleic acid (ISS-ODN) ([0022-0023, 0099-0100], see claims 66, 89, and 101 of Barenholz);
In regard to the co-encapsulation of the antigen and immunostimulatory nucleic acid as per claims 1(i) and 26(i), Barenholz teaches the antigen is combined with the immunoadjuvant (e.g., immunostimulatory oligonucleotide) and co-encapsulated in the liposome ([0100], see claims 71 and 94 of Barenholz). Furthermore, although Barenholz does not provide a preferred embodiment of an influenza antigen and immunostimulatory nucleic acid co-encapsulated in a liposome, the artisan following the Encapsulation of antigens and ODN, p. 3348, col 2, and Table 7 of Joseph). Thus, there would have been a reasonable expectation of success in formulating a liposome co-encapsulating an influenza antigen such as hemagglutinin and an immunostimulatory nucleic acid.
	However, in regard to claim 1(i)a, and claim 26(i)a, although Berenholz et al. teach that the one antigen to be used is hemagglutinin, they do not reduce to practice a vaccine comprising a full-length hemagglutinin as the one antigen.
In regard to claim 1(i)a, claim 26(i)a, as well as claim 20, Santiago teaches a method of inducing an immune response in a subject comprising administering an influenza vaccine consisting of one univalent full-length hemagglutinin antigen (i.e., H5) and an immunostimulatory oligonucleotide (Abstract, p. 8889, Materials and methods, sections 2.1 and 2.3).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the immunization method with one influenza antigen such as hemagglutinin as suggested by Barenholz with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Barenholz explicitly suggests using one antigen such as hemagglutinin. Second, Santiago teaches that using one antigen such 
However, in regard to the type of immunostimulatory oligonucleotide as per claim 1(i)b and claim 26(i)b, Barenholz’s preferred embodiments are directed to ODN nucleotides comprising CpG motifs, and they are silent with respect to a double stranded RNA immunostimulatory oligonucleotides.
In regard to claim 1(i)b and claim 26(i)b, as well as claims 8-10, Wong et al., (US2009) teach a method of inducing an immune response comprising an immunogenic composition comprising a liposome encapsulated synthetic poly I:C double stranded RNA with repeating ionsinic and cytidylic acid residues ([0007, 0009-0016, 0035], see Figs. 3 & 4 of Wong).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the immunization method with an influenza antigen and immunostimulatory nucleic acid in a liposome as suggested by Barenholz et al. and substitute a synthetic double stranded poly I:C RNA immunostimulatory nucleic acid as taught by Wong with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Wong et al., teaches the liposome encapsulated poly ICLC double induces a protective response to avian influenza infection (see Figs. 3 & 4 of Wong). Furthermore, because poly ICLC is stabilized with poly-L-lysine and carboxymethylcellulose it is more thermodynamically stable that other double stranded nucleic acids (col 1, [0007] of Wong). Finally, the ordinary skilled artisan would have been motivated to substitute the ODN with a poly I:C RNA as taught by Stahl-Hennig et al., (2009), who teaches that 
		However, in regard to claim 1(ii) and claim 26(ii), although, Joseph et al., tests the inclusion of the adjuvant alum admixed with a monovalent vaccine (p. 3343, 2.2 of Joseph), Barenholz et al. are silent with respect to combining the adjuvant alum with the univalent influenza vaccine.
	In regard to claim 1(ii), claim 26(ii) as well as claims 4-6, Bresson teaches admixing an alum based adjuvant with a monovalent influenza vaccine (p. 1658, Procedure).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the immunization method with an influenza antigen formulated in a liposome as taught by Barenholz, and Joseph et al. and combine alum in the vaccine taught by Bresson with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Bresson because alum significantly increased the patient’s immune response to influenza vaccination (Abstract, and Table 3).
	In regard to claim 7, as stated supra, Barenholz teaches the preferred antigen can be an influenza antigen such as hemagglutinin which is particularly suited to the liposomal post encapsulation method because the hemagglutinin protein need not be exposed to organic solvent that typically results in a loss in immunogenicity (p. 3 [0043]).
claims 11 and 25, Barenholz teaches the liposomes self-assemble with vortexing in an aqueous solution (p. 8, Example 2, [0126], p. 9, Example 4, [0135]).
In regard to claim 13, Barenholz teaches the composition is administered by intradermal injection, intramuscularly, or by inhalation (p. 6, [0101, see also Example 4, [0141-0142]). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 1/13/2020 have been considered and are addressed supra.


Claims 1, 4, 7-13, 20, 24, 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barenholz et al., (US 2006/0029655), in view of Joseph et al., (Vaccine, 2002, 20:3342-3354) Santiago et al., (Vaccine, 2011, 29:8888-8897), Wong et al., (US 2009/0214638, published 8/27/2009, prior art of record), Stahl-Hennig et al., (PLoS Path, 2009, 5:e1000373), and Mbawuike et al., (Cell Immunol, 1996, 10:64-78).

MPL as additional adjuvant embodiment

In regard to claims 1 and 26
A liposome with an aqueous center which encapsulates
one antigen such as hemagglutinin, ([0043, 0100], see claims 67, 71, 90, 94, 96 and 102 of Barenholz), and
an immunostimulatory oligodeoxynucleic acid (ISS-ODN) ([0022-0023, 0099-0100], see claims 66, 89, and 101 of Barenholz);
In regard to the co-encapsulation of the antigen and immunostimulatory nucleic acid as per claims 1(i) and 26(i), Barenholz teaches the antigen is combined with the immunoadjuvant (e.g., immunostimulatory oligonucleotide) and co-encapsulated in the liposome ([0100], see claims 71 and 94 of Barenholz). Furthermore, although Barenholz does not provide a preferred embodiment of an influenza antigen and immunostimulatory nucleic acid co-encapsulated in a liposome, the artisan following the guidance of the patent document of Barenholz, Kedar and Joseph would look to common art and common artisans, and be directed to the prior art teachings of Joseph et al., (2002) (note Joseph, Barenholz and Kedar are both co-inventors of Barenholz US2006 and coauthors of Joseph et al. 2002). Joseph et al., teach the co-encapsulation of full length influenza antigens and immunostimulatory nucleic acids in a liposome via a post encapsulation method (p.3343, Section 2.4, Encapsulation of antigens and ODN, p. 3348, col 2, and Table 7 of Joseph). Thus, there would have been a reasonable expectation of success in formulating a liposome co-encapsulating an influenza antigen such as hemagglutinin and an immunostimulatory nucleic acid.
	However, in regard to claim 1(i)a, and claim 26(i)a, although Berenholz et al. teach that the one antigen to be used is hemagglutinin, they do not reduce to practice a vaccine comprising a full-length hemagglutinin as the one antigen.
claim 1(i)a, claim 26(i)a, as well as claim 20, Santiago teaches a method of inducing an immune response in a subject comprising administering an influenza vaccine consisting of one univalent full-length hemagglutinin antigen (i.e., H5) and an immunostimulatory oligonucleotide (Abstract, p. 8889, Materials and methods, sections 2.1 and 2.3).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the immunization method with one influenza antigen such as hemagglutinin as suggested by Barenholz with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Barenholz explicitly suggests using one antigen such as hemagglutinin. Second, Santiago teaches that using one antigen such as hemagglutinin H5 of one strain, allows the study of homologous versus heterologous boosting vaccinations with other H5 strains (Abstract, p. 8889, Introduction, last para.). 
However, in regard to the type of immunostimulatory oligonucleotide as per claim 1(i)b and claim 26(i)b, Barenholz’s preferred embodiments are directed to ODN nucleotides comprising CpG motifs, and they are silent with respect to a double stranded RNA immunostimulatory oligonucleotides.
In regard to claim 1(i)b and claim 26(i)b, as well as claims 8-10, Wong et al., (US2009) teach a method of inducing an immune response comprising an immunogenic composition comprising liposome encapsulated synthetic poly I:C double stranded RNA with repeating ionsinic and cytidylic acid residues ([0007, 0009-0016, 0035], see Figs. 3 & 4 of Wong).

However, in regard to claims 1(ii) and claim 26(ii), Barenholz et al. are silent with respect to the liposome further comprising monophosphoryl lipid A (MPL).
	In regard to claim 1(ii) and claim 26(ii), as well as claims 12 and 24, Mbawuike teaches an influenza vaccine formulated into a liposome comprising MPL (Abstract, see also p. 68, Methods, col 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the immunization method with an influenza antigen formulated in a liposome as taught by Barenholz et al. and combine MPL in the 
	In regard to claim 7, as stated supra, Barenholz teaches the preferred antigen can be an influenza antigen such as hemagglutinin which is particularly suited to the liposomal post encapsulation method because the hemagglutinin protein need not be exposed to organic solvent that typically results in a loss in immunogenicity (p. 3 [0043]).
In regard to claims 11 and 25, Barenholz teaches the liposomes self-assemble with vortexing in an aqueous solution (p. 8, Example 2, [0126], p. 9, Example 4, [0135]).
In regard to claim 13, Barenholz teaches the composition is administered by intradermal injection, intramuscularly, or by inhalation (p. 6, [0101, see also Example 4, [0141-0142]). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 1/13/2020 have been considered and are addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633